 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
- SOUTHERN DISTRICT-OF NEWYORK DOC #:
FRANCISCO GUZMAN, ROSARIO AYALA, DATE FILED: 7-22 to |

 

 

 

MANUEL FLORES DOMINGUEZ, NELY
OLMOS FLORES, ERNESTO MEJIA
GONZALEZ, ONEIDA TACUBA MEJIA,
MARIO ENRIQUE MUNOZ, GREGORIO
PEREZ ORTEGA, PATRICIA PAVIA, ROSA
PEREZ, ALICIO RAMOS, MARTIN TORRES
REYES, EDITH DURAN, CATALINA
RODRIGUEZ, SABINO GUERRERO
VICTORIO, LIDA HERNANDEZ

HERNANDEZ, GERARDO VARGAS DIAZ, _ Civil Action No.: 18-cv-03947(DLC)
GLORIA VALLE VERONICA, JUAN PAUCAR, :

S.F.C., D.P.C., B.R.E., O.C.F., R.M.F., A.M.M.,

J.M., M.M., A.M.O., E.G.R., F.T.R., R.M.R.,

J.C.R., F-T.V.;

Plaintiffs,
Vv.

THOMAS T. HECHT AND LEONARD H.
HECHT;

Defendants.

 

[PROPOSED] ORDER

WHEREAS, in the case captioned Guzman, et al., v. Thomas T. Hecht, et al, No. 1:18-
cv-03947-DLC, the Plaintiffs filed a complaint against the Defendants in the United States
District Court for the Southern District of New York on May 2, 2018 and an amended complaint
on August 31, 2018;

WHEREAS, the Parties have agreed to resolve and terminate the dispute between them
without further proceedings pursuant to a settlement agreement;

WHEREAS, the settlement agreement and its exhibits are subject to confidentiality

provisions and all Parties move that it be filed under seal.
IT IS HEREBY ORDERED that:

 

1. Request for leave to file under seal is GRANTED,

 

2. The confidential settlement agreement and its exhibits shall be filed under seal.

SO ORDERED. _ Z

   

J
Hon. Robert W. Lehrburger
United States Magistrate Judge

Dated: , 2020

 
